BRITT, C.
Action to recover the unpaid premium on several policies of fire insurance issued by plaintiff on certain buildings which are part of the estate of one Samuel Hancock, deceased; said estate is in process of administration, and the administratrix thereof and the defendant in this action, Robert J. Hancock, are the sole heirs of said deceased. The policies purported, respectively, to insure “the estate of Samuel Hancock, deceased,” against loss on the several buildings described; there was evidence that they were issued on the procurement of defendant and were delivered to him; neither himself nor the administratrix was named personally in the instruments, and she repudiated any concern therein. Defendant claims that the policies are not contracts of his, that they do not insure his interest in the property, and hence that he ought not to he liable for the premium. There was a verdict and judgment for plaintiff.
We see no difficulty in the case. The phrase “Estate of Samuel Hancock, deceased,” used in the policies to describe the party or parties insured, was sufficient to extend the protection of the insurance to the interest of defendant as well as those of the *224administratrix in the property. (Clinton v. Hope Ins. Co., 45 N. Y. 454; Weed v. Hamburg-Bremen Ins. Co., 133 N. Y. 394; Fire Ins. Assn. v. Transportation Co., 66 Md. 339; 59 Am. Rep. 162; The Sydney, 27 Fed. Rep. 125; compare Civ. Code, sec. 2591.) Although defendant had no authority to procure insurance for the administratrix, yet she could have ratified his act—even after the occurrence of a loss (Hooper v. Robinson, 98 U. S. 528); that she did not do so, hut declined any interest in the policies, could not impair their effect as insurance upon defendant’s interest in the property, nor affect his liability for the premium. (Finney v. Fairhaven Ins. Co., 5 Met. 192, 196; 38 Am. Dec. 397.) The judgment and order denying a new trial should be affirmed.
Searls, C., concurred.
For the reasons given in the foregoing opinion the judgment and order denying a new trial are affirmed.
Garoutte, J., Harrison, J., Van Fleet, J.